United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 3, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-40163
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

BILLY MAX COLLINS,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 6:05-CR-55-ALL
                       --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Billy Max Collins appeals his 24-month sentence imposed

following his guilty-plea conviction for being a felon in

possession of a firearm.    Collins argues that the district court

erred by denying him a reduction pursuant to U.S.S.G.

§ 2K2.1(b)(2), which provides that provides that a defendant’s

base offense level should be decreased to six “[i]f the

defendant . . . possessed all ammunition and firearms solely for

lawful sporting purposes or collection, and did not unlawfully

discharge or otherwise unlawfully use such firearms or

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-40163
                                  -2-

ammunition.”     § 2K2.1(b)(2).   He contends that the Government

presented no evidence which contradicted his testimony as to his

use of the firearm and the district court’s findings were

insufficient to support its decision denying him the reduction.

     Following United States v. Booker, 543 U.S. 220 (2005), this

court reviews the district court’s application of the Sentencing

Guidelines de novo and its factual findings for clear error.

United States v. Villegas, 404 F.3d 355, 359 (5th Cir. 2005);

United States v. Villanueva, 408 F.3d 193, 203 & n.9 (5th Cir.),

cert. denied, 126 S. Ct. 268 (2005).      The district court agreed

with the Government’s conclusion that Collins’s testimony that he

used the firearm for sporting purposes was not credible.      The

district court’s credibility determination was supported by ample

record evidence and thus was not clearly erroneous.      See United

States v. Ocana, 204 F.3d 585, 593 (5th Cir. 2000).      Accordingly,

the district court did not err by denying Collins a § 2K2.1(b)(2)

reduction.   Collins’s sentence is affirmed.

     AFFIRMED.